Case 6:19-cv-01179-PGB-LRH Document 55 Filed 02/20/20 Page 1 of 14 PageID 627



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


 VPNETWORKS, LLC
 D/B/A TORGUARD,

        Plaintiff,
                                                         CASE NO: 6:19-cv-01179-ORL-PGB-LRH
        vs.
                                                         JURY TRIAL DEMANDED
 COLLECTIVE 7, INC.; TEFINCOM S.A. D/B/A
 NORDVPN; TOMAS OKMANAS, individually;
 and SHIV GAUTAM, individually,
        Defendants.
                                               /


                                  AMENDED COMPLAINT

       Plaintiff, VPNetworks, LLC d/b/a TorGuard, (“TorGuard”) hereby files this Complaint

against the Defendants, Collective 7, Inc., (“Collective 7”), Tefincom S.A. d/b/a NordVPN

(“NordVPN”), Tomas Okmanas (“Okmanas”), and Shiv Gautam (“Gautam”) (collectively the

“Defendants”), and states as follows:


                                SUMMARY OF THE ACTION

       1.      TorGuard and NordVPN are competing providers of virtual private networks.

Virtual private networks, known as “VPNs,” employ encryption to provide secure access to a

remote computer over the Internet.

       2.      TorGuard is a United States-based VPN provider headquartered in Orlando,

Florida. NordVPN is a subsidiary of a Panama-based holding company.

       3.      Collective 7 is a Canadian hosting company formerly utilized by TorGuard as a

service provider that, on information and belief, is affiliated with NordVPN.

       4.      Collective 7 and Gautam, Collective 7’s agent, wrongfully obtained TorGuard’s
                                                2
    Case 6:19-cv-01179-PGB-LRH Document 55 Filed 02/20/20 Page 2 of 14 PageID 628



    confidential and trade secret business information while working as NordVPN’s service

    provider. Collective 7 and Gautam provided this wrongfully obtained information to NordVPN.

           5.      NordVPN, through its agent Okmanas, then wrongfully used this information to

    blackmail TorGuard. Specifically, NordVPN and Okmanas threatened to release TorGuard’s

    confidential and trade secret information unless TorGuard forced or coerced a third party who

    had been critical of NordVPN’s business practices into silence, as this third party was publishing

    legitimate criticisms of issues associated with NordVPN’s business practices.

           6.      This is not NordVPN’s first foray into wrongful activity against TorGuard. As

    discussed below, NordVPN and Okmanas previously threatened TorGuard through the nom de

    guerre of “General Counsel Legal Affairs Tefincom S.A.” NordVPN and Okmanas further

    orchestrated and perpetrated strategically timed distributed denial of service attacks (frequently

    referred to as “DDoS” attacks) against TorGuard designed to prevent TorGuard from doing

    business—such as a major DDoS attack that occurred on Black Friday and caused TorGuard to

    suffer significant economic and reputational damages. 1

           7.      TorGuard seeks injunctive and other equitable relief, as well as compensatory

    damages in excess of $75,000.00, associated with Defendants’ violations of Florida’s Uniform

    Trade Secrets Act (“FUTSA”), Fla. Stat. § 668.001 et seq., Florida’s Computer Abuse and Data

    Recovery Act (“CADRA”), Fla. Stat. § 668.801 et seq., and Defendants’ tortious interference with

    TorGuard’s contractual and prospective business relationships.

                                                     PARTIES

           8.      TorGuard is a Florida Limited Liability Company organized under the laws of the

    State of Florida, with its principal place of business in Orange County, Florida. TorGuard’s sole

1
  Black Friday is “the highest-volume shopping day in the United States[,]” and courts have recognized that activities
directed against a business will often have maximum impact on sales when timed congruent with Black Friday. See e.g.,
Romag Fasteners, Inc. v. Fossil, Inc., 817 F.3d 782, 784 (Fed. Cir. 2016), vacated in part on other grounds, No.
3:10cv1827 (JBA), 2018 U.S. Dist. LEXIS 139637 (D. Conn. Aug. 16, 2018).
                                                          2
Case 6:19-cv-01179-PGB-LRH Document 55 Filed 02/20/20 Page 3 of 14 PageID 629



member, Data Protection Services, is a Florida Limited Liability Company organized under the

laws of the State of Florida, with its principal place of business in Orange County, Florida. Data

Protection Services’ sole member, Benjamin Van Pelt, is an individual domiciled in Seminole

County Florida, a resident of Seminole County, Florida, and a citizen of the State of Florida.

       9.      Defendant, Collective 7, is an Ontario Business Corporation, organized under the

laws of Canada, with a principal place of business in Ontario, Canada. Collective 7 was previously

a service provider to TorGuard.

       10.     On information and belief, Collective 7 is affiliated with or controlled by

NordVPN.

       11.     Gautam held himself out to be Collective 7’s Chief Technology Officer.

       12.     Gautam is a citizen of Canada.

       13.     Gautam previously represented to TorGuard that he had a “direct relationship”

with the owners of NordVPN.

       14.     Gautam solicited TorGuard with a potential offer to purchase TorGuard.

       15.     NordVPN is a private corporation organized under the laws of the Republic of

Panama. NordVPN’s principal place of business is in Panama City, Republic of Panama.

       16.     Stichting Raveset is a legal entity established under the laws of the Netherlands.

       17.     Stichting Raveset owns 100% of NordVPN.

       18.     No person or entity owns 10% or more of Stichting Raveset.

       19.     Okmanas is a member of NordVPN’s Advisory Board and is an agent of

NordVPN.

       20.     Okmanas receives a salary from, or is otherwise financially compensated by,

NordVPN.

       21.     On information and belief, Okmanas is an owner of Stichting Raveset.
                                                12
    Case 6:19-cv-01179-PGB-LRH Document 55 Filed 02/20/20 Page 4 of 14 PageID 630



            22.     Okmanas is a citizen of Lithuania.

                                      JURISDICTION AND VENUE

            23.     This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a), as Plaintiff is

    a Florida corporation, Defendant NordVPN is a Panamanian corporation, Defendant Collective 7

    is a Canadian Corporation, Defendant Okmanas is a citizen of Lithuania and Defendant Gautam

    is a citizen of Canada.

            24.     This Court has personal jurisdiction over Defendants under Florida’s long arm

    statute because inter alia, as set forth herein, Defendants conspired to commit a tort in Florida,

    resulting in harm in Florida, and one or more overt acts in furtherance of the conspiracy were

    committed within this judicial district in Florida.

            25.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) because

    a substantial part of the events or omissions giving rise to the claims set forth in this Complaint

    occurred in this judicial district.

            26.     At all times herein material, TorGuard and Defendants engaged in interstate and

    foreign commerce.

                                          FACTUAL BACKGROUND

            27.     TorGuard is a technology company. Its primary offering is a virtual private network

    service that provides encrypted and secure access to a remote computer over the Internet. Virtual

    private networks (“VPNs”) are routinely used worldwide to keep Internet use and traffic secure

    from unauthorized and surreptitious access. 2

            28.     VPN providers routinely contract with hosts worldwide to provide routing and

    other services for the VPN network.


2
 See VirnetX Inc. v. Mitel Networks Corp., No. 6:11-CV-18, 2012 U.S. Dist. LEXIS 107280, at *13 (E.D. Tex. Aug. 1,
2012) (defining a VPN as “a network of computers which privately and directly communicate with each other by
encrypting traffic on insecure paths between the computers where the communication is both secure and anonymous").
                                                        12
Case 6:19-cv-01179-PGB-LRH Document 55 Filed 02/20/20 Page 5 of 14 PageID 631



       29.     In 2018, TorGuard was contacted by Gautam to solicit TorGuard’s business on

behalf of Collective 7, a company that offers hosting services among other services. Shortly

thereafter, TorGuard contracted with Collective 7. As part of this business relationship,

Collective 7 and Gautam illicitly gained access to and took certain confidential and trade secret

information owned by TorGuard and employed by TorGuard in providing its services. At the

time, TorGuard was not made aware that Collective 7 and Gautam were affiliated with TorGuard’s

competitor, NordVPN.

       30.     NordVPN is a competing VPN provider that has routinely, and systematically,

targeted and threatened TorGuard.

       31.     As just one example, in late 2018, an unspecified and apparently nameless

individual writing from the email address “legal@nordvpn.com” and titled only “General Counsel

Legal Affairs Tefincom S.A.” wrote TorGuard and stated: “I am writing on behalf of Tefincom

S.A., the owner of NordVPN product and NordVPN registered trademark . . .” This nameless

“General Counsel” demanded that TorGuard take certain actions— threatening that, if TorGuard

did not, then “[a] refusal to take actions mentioned above will constitute grounds to refer the matter

to the national competition authorities, arbitration institutions or courts in order to defend against

false advertising, unfair competition, intellectual property infringement, and other claims, as well

as to resort to all other available civil, administrative and criminal remedies, which we are ready

to employ. Not authorized business activities related to extortion of NordVPN trademark are taken

very seriously and will result in immediate legal action if such illegal activities remain.”

       32.     Upon information and belief, NordVPN and Okmanas illicitly obtained certain of

TorGuard’s confidential and trade secret information from Collective 7 and Gautam, who had a

direct relationship with NordVPN’s owners.

       33.     NordVPN and Okmanas confronted and threatened TorGuard with public

                                                 12
Case 6:19-cv-01179-PGB-LRH Document 55 Filed 02/20/20 Page 6 of 14 PageID 632



disclosure of this information unless TorGuard took certain actions to silence criticism of

NordVPN. NordVPN’s and Okmanas’ presentation of this threat was brazen and involved in-

person intimidation tactics by foreign actors.

       34.     On or about May 17, 2019 an unknown individual appeared unannounced at the

personal residence of a TorGuard contractor, asking to speak with him about his relationship with

TorGuard and the VPN industry.

       35.     Within an hour of this in-person and unannounced visit, the same TorGuard

contractor received unsolicited correspondence from Okmanas on behalf of NordVPN. This

correspondence stated that NordVPN had received certain of TorGuard’s confidential and trade

secret information and requested to set up an instant message chat to discuss this with TorGuard.

       36.     During the conversation, Okmanas stated that NordVPN’s customers had

dwindled, due to customer mistrust of NordVPN.

       37.     Okmanas accused TorGuard of causing this mistrust and stated that an individual

allegedly friendly to TorGuard had posted negative content about NordVPN on YouTube,

causing NordVPN to suffer business losses.

       38.     Okmanas then told TorGuard’s representative that it wanted a “gentleman’s

agreement” whereby NordVPN would not publish TorGuard’s confidential and trade secret

information illicitly obtained by NordVPN if TorGuard persuaded (through whatever means) this

individual to remove his negative YouTube postings about NordVPN.

       39.     NordVPN, through Okmanas, stated that if TorGuard did not comply, NordVPN

would publish TorGuard’s confidential and trade secret information.

       40.     Okmanas proceeded to provide TorGuard with examples of TorGuard’s

confidential and trade secret information (hereinafter the “Information”).

       41.     Based on the nature and content of the Information, it is apparent that Collective 7
                                                 12
Case 6:19-cv-01179-PGB-LRH Document 55 Filed 02/20/20 Page 7 of 14 PageID 633



and Gautam provided the Information to NordVPN.

       42.     TorGuard earlier terminated its contract with Collective 7.

       43.     On information and belief, several members of Collective 7, including Gautam,

were agents of NordVPN.

       44.     At minimum, Gautam, who had access to the Information, had a “direct

relationship” with the owners of NordVPN.

       45.     Moreover, after TorGuard’s business relationship with Collective 7 concluded,

TorGuard began to suffer service outages on its website due to distributed denial of service attacks

(frequently referred to as “DDoS” attacks), preventing TorGuard from lawfully conducting its

business.

       46.     DDoS attacks are Internet-based attacks where the attacker attempts to make a

website unavailable by temporarily disrupting service by flooding a website or service with

illegitimate traffic in a manner analogous to multiple individuals attempting to walk through a

doorway at the same time—as multiple individuals attempting to enter a doorway would prevent

all of the individuals from passing through the door, the flood of Internet traffic thereby prevents

any users from accessing the website or service.

       47.     In a DDoS attack, the legitimate users or potential users of the Internet-based

service are prevented from accessing the service due to the flood of illegitimate traffic.

       48.     Since January 2018, NordVPN and Okmanas, using the Information they illicitly

obtained from Collective 7 and Gautam, perpetrated multiple DDoS attacks against TorGuard

designed to inflict maximum damage upon TorGuard’s business and reputation. The nature and

way that the DDoS attacks occurred and were timed made it patently obvious that NordVPN and

Okmanas had obtained the Information from Collective 7 and Gautam, and were utilizing the

Information as a roadmap for the DDoS attacks.

                                                 12
Case 6:19-cv-01179-PGB-LRH Document 55 Filed 02/20/20 Page 8 of 14 PageID 634




       49.     As a result of the website outages caused by NordVPN’s and Okmanas’ DDoS

attacks, TorGuard’s business relationships with its clients and potential clients have been

negatively affected and TorGuard has suffered significant losses. Many of TorGuard’s potential

customers were unable to sign up for TorGuard’s services because of these coordinated DDoS

attacks, which were only possible due to Defendants’ illicit access to and use of the Information.

       50.     As just one example, as a result of one DDoS attack on November 23, 2018—

otherwise known as Black Friday—TorGuard suffered outages that resulted in hundreds of

cancellations of orders, causing TorGuard to suffer enormous losses in a single day.

       51.     Defendants’ activities are made more egregious by NordVPN’s apparent

attempts—through its agents Collective 7 and Gautam—to purchase or otherwise acquire

TorGuard, with the obvious inference that NordVPN’s coordinated attacks against TorGuard

would continue unless TorGuard acquiesced to NordVPN’s demands.

                                     COUNT I
                   VIOLATION OF FLORIDA COMPUTER ABUSE AND
                         DATA RECOVERY ACT (“CADRA”)
                                 Against Defendants

       52.     Plaintiff realleges and incorporates the allegations contained in paragraphs 1

through 51 above as if herein fully set forth.

       53.     Gautam was acting on behalf of and at the direction of, and in the course and

scope of his employment with, Collective 7.

       54.     TorGuard’s Information was stored on computer systems that constituted a

“protected computer” as defined under CADRA, Florida Statutes § 668.802(6), because these

systems were used in connection with the operation of TorGuard’s business and they stored

information, programs, or code in connection with the operation of TorGuard’s business that

could be accessed only through a technological access barrier, as defined under CADRA, Florida
                                               12
Case 6:19-cv-01179-PGB-LRH Document 55 Filed 02/20/20 Page 9 of 14 PageID 635



Statutes § 668.802(7).

       55.     On or about January 16, 2018, Defendants knowingly, with intent to cause harm or

loss, and without authorization, accessed the protected computer systems on which TorGuard

maintained its Information, thereby obtaining TorGuard’s Information in violation of CADRA,

Florida Statutes § 668.803, and causing harm or loss to TorGuard in violation of CADRA.

       56.     Defendants further trafficked technological access barriers through which access to

a protected computer may be obtained without authorization, in violation of CADRA, Florida

Statutes § 668.803.

       57.     Defendants committed the acts set forth herein knowingly and with intent to cause

loss as defined under CADRA, Florida Statutes § 668.802(5), including intending to profit as a

result of their CADRA violations.

       58.     Gautam was acting on behalf of and at the direction of, and in the course and

scope of his employment with, Collective 7.

       59.     Okmanas was acting on behalf of and at the direction of, and in the course and

scope of his employment with, NordVPN.

       60.     TorGuard has been damaged by Defendants’ violations of CADRA, and is entitled

pursuant to CADRA, Florida Statutes § 668.804(1), to recover such damages, to recover

Defendants’ profits gained as a result of their CADRA violations, to injunctive relief to prevent

any future violations of CADRA, and to recovery of the Information.

       61.     TorGuard has incurred reasonable attorneys’ fees and costs incident to bringing this

action. Pursuant to Fla. Stat. § 668.04(2), Defendants are required to reimburse Plaintiff for all

reasonable attorneys’ fees incurred due to Defendants’ violations of CADRA.

       WHEREFORE, TorGuard asks the Court to enter a judgment against Defendants awarding

it (a) TorGuard’s actual damages pursuant to Fla. Stat. § 668.804(1)(a); (b) Defendants’ profits

                                                12
Case 6:19-cv-01179-PGB-LRH Document 55 Filed 02/20/20 Page 10 of 14 PageID 636



 from violating CADRA that are not included in TorGuard’s actual damages, pursuant to Fla. Stat.

 § 668.804(1)(b); (c) injunctive and other equitable relief from the Court to prevent a future

 violation of Fla. Stat. § 668.803, including without limitation, an order prohibiting Defendants

 from further disclosing TorGuard’s confidential information, pursuant to Fla. Stat. §

 668.804(1)(c); (d) an order requiring Defendants to return TorGuard’s confidential information

 and all copies thereof, pursuant to Fla. Stat. § 668.04(1)(d); (e) TorGuard’s reasonable attorneys’

 fees and other litigation costs, pursuant to Fla. Stat. § 668.04(2), as the prevailing party; and (e)

 such additional relief that this Court deems fair and equitable.


                                COUNT II
        VIOLATION OF FLORIDA UNIFORM TRADE SECRETS ACT (“FUTSA”)
                             Against Defendants

        62.     Plaintiff realleges and incorporates the allegations contained in paragraphs 1

 through 51 above as if herein fully set forth.

        63.     TorGuard’s Information constitutes trade secret information, pursuant to Fla. Stat.

§ 688.002(4), as the Information derives economic value for TorGuard by not being generally

known to or readily ascertainable to other persons – especially to its competitors, such as

NordVPN.

        64.     TorGuard developed the Information and uses the Information, and derivative

 works thereof, to provide its VPN services to its clients and to develop and market other

 technological solutions. TorGuard has at all times relevant to this action taken reasonable efforts

 to protect the secrecy of the Information.

        65.     Defendants misappropriated the Information as defined in Fla. Stat. § 688.002(2).

 Collective 7 and Gautam obtained and disclosed the Information to NordVPN and Okmanas

 without consent of TorGuard and did so through improper means – specifically, by exceeding


                                                  12
Case 6:19-cv-01179-PGB-LRH Document 55 Filed 02/20/20 Page 11 of 14 PageID 637



 their authorization to access such Information, pursuant to Fla. Stat. § 688.002(2)(b)(1.).

 NordVPN and Okmanas knew or had reason to know that Collective 7 and Gautam had obtained

 the Information by improper means pursuant to Fla. Stat. § 688.002(2)(a). Thus, Defendants

 violated FUTSA.

        66.     Gautam was acting on behalf of and at the direction of, and in the course and

 scope of his employment with, Collective 7.

        67.     Okmanas was acting on behalf of and at the direction of, and in the course and

 scope of his employment with, NordVPN.

        68.     TorGuard has been damaged by Defendants’ violations of FUTSA, and is entitled

 under FUTSA, Fla. Stat. § 688.003, to injunctive relief, enjoining further misappropriation by

 Defendants. Further, per Fla. Stat. § 688.004(1), TorGuard is entitled to recover monetary

 damages, including Defendants’ profits gained as a result of their FUTSA violations, as well as

 for TorGuard’s actual losses.

        69.     TorGuard further requests exemplary damages pursuant to Fla. Stat. § 688.004(2),

 in the amount of twice the amount of actual damages awarded, as Defendants’ conduct was a

 malicious and willful misappropriation of TorGuard’s Information.

        70.     TorGuard has incurred reasonable attorneys’ fees and costs incident to bringing this

 action. Pursuant to Fla. Stat. § 688.005, Defendants should be required to reimburse TorGuard

 for all reasonable attorneys’ fees incurred due to Defendants’ malicious and willful

 misappropriation of TorGuard’s Information.

        WHEREFORE, TorGuard asks the Court to enter a judgment against Defendants awarding

 it (a) TorGuard’s actual losses pursuant to Fla. Stat. § 668.004(1); (b) Defendants’ profits from

 violating FUTSA that are not included in TorGuard’s actual damages, pursuant to Fla. Stat. §

 668.004(1); (c) exemplary damages in the amount of twice the actual losses incurred by

                                                 12
Case 6:19-cv-01179-PGB-LRH Document 55 Filed 02/20/20 Page 12 of 14 PageID 638



 Defendants pursuant to § 668.004(2); (d) injunctive and other equitable relief from the Court to

 prevent a future violation of FUTSA pursuant to § 668.003, including without limitation, an order

 prohibiting Defendants from further disclosing TorGuard’s Information; (e) TorGuard’s

 reasonable attorneys’ fees and other litigation costs, pursuant to Fla. Stat. § 668.005, as the

 prevailing party; and (f) such additional relief that this Court deems fair and equitable.

                             COUNT III
   TORTIOUS INTERFERENCE WITH TORGUARD’S BUSINESS RELATIONSHIPS
                          Against Defendants

         71.    Plaintiff realleges and incorporates the allegations contained in paragraphs 1

 through 51 above as if herein fully set forth.

         72.    TorGuard maintains advantageous business relationships with its potential

 customers and current customers by providing website-based services that require TorGuard to

 have an active, fully functional website at all times.

         73.    The functionality of TorGuard’s website is integral to the provision of web-based

 services to its current customers, as well as to providing a mechanism for prospective customers

 to enter into business relationships with TorGuard.

         74.    Defendants knew of TorGuard’s business relationships with its current and

 potential customers.

         75.    Defendants NordVPN and Okmanas are direct competitors and operate the same

 type of business, and Defendants Collective 7 and Gautam were engaged in a business

 relationship with TorGuard in January of 2018 that allowed Collective 7 and Gautam to gain

 familiarity with TorGuard’s business model.

         76.    Defendants’ actions constituted intentional and unjustified interference with

 TorGuard’s business relationships with its potential and current customers.

         77.    Gautam was acting on behalf of and at the direction of, and in the course and
                                                   12
Case 6:19-cv-01179-PGB-LRH Document 55 Filed 02/20/20 Page 13 of 14 PageID 639



 scope of his employment with, Collective 7.

         78.     Okmanas was acting on behalf of and at the direction of, and in the course and

 scope of his employment with, NordVPN.

         79.     TorGuard has suffered damage including but not limited to, damages to TorGuard’s

 reputation, loss of profits, and other financial amounts, the specific amount of which will be

 determined at trial.

         WHEREFORE, TorGuard asks the Court to enter a judgment against Defendants awarding

 TorGuard its actual losses and such additional relief that this Court deems fair and equitable.




               REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.




                                                 12
Case 6:19-cv-01179-PGB-LRH Document 55 Filed 02/20/20 Page 14 of 14 PageID 640



                                 JURY TRIAL DEMANDED

           Plaintiff hereby demands a jury trial on all issues so triable.

     Dated: February 20, 2020




                                             Respectfully Submitted,




                                             ADAM C. LOSEY, ESQ. (FBN 69658)
                                             Primary Email: alosey@losey.law
                                             Secondary Email: docketing@losey.law
                                             DAVID A. MEEK, ESQ. (FBN 59314)
                                             Primary Email: dmeek@losey.law
                                             Secondary Email: docketing@losey.law
                                             ROBERT J. RUBIN, ESQ. (FBN 113393)
                                             Primary Email: rrubin@losey.law
                                             LOSEY PLLC
                                             1420 Edgewater Drive
                                             Orlando, Florida 32804
                                             Phone: 407.906.1605
                                             Lead Trial Counsel
                                             Counsel for Plaintiff




                                                13
